Citation Nr: 0522390	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
as a result of exposure to herbicides, chemicals, and/or 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from August 1985 to March 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO rating decision which, in 
pertinent part, denied entitlement to service connection for 
non-Hodgkin's lymphoma.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam nor did she serve 
during the Vietnam Era; therefore she is not presumed to have 
been exposed to herbicides in service.

2.  There is no evidence of record showing that the veteran 
was exposed to herbicides, chemicals, or ionizing radiation 
in service.  

3.  The veteran's claim for radiation exposure is not based 
on atmospheric nuclear weapons testing, Hiroshima and 
Nagasaki occupation, or internment as a prisoner of war in 
Japan during WWII; rather, her claim is based her own report 
of radiation exposure from the nuclear power plant disaster 
at Chernobyl.  

4.  The RO made a request for any records concerning the 
veteran's reported exposure to radiation, but the NPRC 
indicated that any such documents were not of record.  

5.  Non-Hodgkin's lymphoma was first shown more than one year 
after the veteran's separation from service, and is not shown 
to be related to that service in any way.





CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active service, to include as a result of exposure to 
herbicides, chemicals, or ionizing radiation, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(d), 3.309, 3.311, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  

In specific compliance with Quartuccio, the veteran was 
advised by letter dated in February 2003 that evidence which 
would substantiate her claim would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

The veteran was also so advised by a statement of the case in 
January 2004, and a supplemental statement of the case in 
February 2005.  Any defect with regard to the content of the 
notices to the veteran was harmless because of the thorough 
and informative notices provided throughout the adjudication 
of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that the veteran has 
submitted treatment records pertaining to her treatment for 
non-Hodgkin's lymphoma and has cited no other treatment 
records that need to be obtained pertaining to that 
disability.  

With regard to a VA examination, the Board finds that a VA 
examination is not warranted or necessary to make a decision 
on this claim.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  

There is no evidence, other than the veteran's lay 
contentions, to show that she was exposed to herbicides 
and/or ionizing radiation in service or to show that her non-
Hodgkin's lymphoma is related to service.  The veteran's 
contentions that she was exposed to herbicides and ionizing 
radiation in service is an insufficient basis for a medical 
examination to be obtained, according to the pertinent 
regulation.   Under these circumstances, there is no basis 
for obtaining a VA examination.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.


The Merits of the Service Connection Claim

The veteran contends that she developed non-Hodgkins lymphoma 
as a result of her active military duty.  Specifically, she 
contends that she was stationed in Europe at the time of a 
nuclear reactor disaster in the former Soviet Union, and that 
she was thereby exposed to radiation carried by westerly 
winds to the Federal Republic of Germany.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran is entitled to a presumption of service 
connection if she is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 1116.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent during active 
service, non-Hodgkin's lymphoma (and other diseases not 
listed here) shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  See 38 C.F.R. § 3.309(e).  Most of the 
diseases listed at § 3.309(e), including Non-Hodgkin's 
lymphoma, must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Service connection for a disease resulting from radiation 
exposure may also be established if a veteran participated in 
service in a radiation-risk activity (as defined by statute 
and regulation) and, after service, developed one of certain 
enumerated cancers, it will be presumed that the cancer was 
incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, if a veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of the exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.  

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation; in 
addition, service connection for a disease due to radiation 
exposure may also be established with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

First, service medical records are void of any complaint, 
treatment, or diagnosis of non-Hodgkin's lymphoma.  There is 
also no medical evidence showing that the veteran had non-
Hodgkin's lymphoma during the first post-service year.  
Although she submitted medical evidence showing that non-
Hodgkin's lymphoma was diagnosed in 1992, but claimed she had 
that cancer as early as 1991, such does not show a diagnosis 
during the first post-service year (1990).  Private treatment 
records dated from November 1992 through July 1994 show that 
the veteran was diagnosed with and treated for non-Hodgkin's 
lymphoma.  

Because the veteran did not serve in Vietnam during the 
Vietnam era, the Board may not presume that she was exposed 
to herbicides.  There is also no other evidence of herbicide 
exposure in service, other than the veteran's contentions 
that she was exposed to herbicides.  Although non-Hodgkin's 
lymphoma is included in the list of enumerated diseases under 
38 C.F.R. § 3.309 (e) to trigger service connection due to 
the presumption of herbicide exposure, without competent 
evidence of herbicides exposure, the veteran is not entitled 
to this presumption.  

With regard to exposure to chemicals or ionizing radiation, 
there is no evidence to support this claim.  First, the 
veteran does not contend, nor do her personnel records show, 
that she participated in a radiation-risk activity as defined 
in 38 C.F.R. § 3.309(disorder)(3)(ii).  Second, there is no 
evidence to support her claim that she was exposed to 
chemicals and/or ionizing radiation.  While the veteran has 
contended that blowing winds caused chemicals and/or 
radiation to spread to her post in Germany from the nuclear 
power plant disaster at Chernobyl, which is located in the 
former Soviet Republic, the Ukraine, there is no evidence in 
her service medical records or service personnel records or 
other independent evidence to support this theory.  

The veteran testified that she had seen a television program 
indicating that research had been done on the theory that 
gases and ashes were spread across Europe from Chernobyl and 
that there had been a higher incidence of cancer in Europeans 
who did not live in Russia.  However, she indicated that she 
contacted the woman doing the study, but never heard from her 
again.  She also testified she knew of no one who she served 
with that had the same type of exposure she was claiming.  
Additionally, the RO requested that the NPRC provide a copy 
of a DD 1141 or other records showing exposure to radiation, 
but the RO indicated that any such records were not a matter 
of record.  

Even though non-Hodgkin's lymphoma is included in the list of 
diseases specific to radiation-exposed veterans, and for 
which service connection may be granted by presumption 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
and is also included as a radiogenic disease listed in 38 
C.F.R. § 3.311, without evidence showing that the veteran 
participated in a radiation-risk activity or was exposed to 
ionizing radiation or that she was otherwise exposed to 
radiation, neither of these provisions are applicable.  

The Board also notes that even if the veteran's claims of 
herbicide exposure or chemical exposure or ionizing radiation 
exposure were accepted, there is no competent medical 
evidence of record to show that the veteran had non-Hodgkin's 
lymphoma due to service or due to claimed exposure to 
herbicide agents or ionizing radiation, during active 
service.  Indeed, the veteran testified that no physician had 
linked her non-Hodgkin's lymphoma to her reported exposures 
in service.  

For the Board to conclude that the veteran's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Although the veteran has sincerely contended that her non-
Hodgkin's lymphoma was related to claimed exposure to 
herbicides, chemicals, and/or ionizing radiation in service, 
there is no evidence showing that she has the medical 
expertise that would render competent statements as to the 
relationship between her military service and her non-
Hodgkin's lymphoma.  These lay opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and the 
veteran's mouth tumor.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the preponderance of the evidence establishes that the 
veteran's non-Hodgkin's lymphoma is not related to her 
military service, or any claimed exposure to herbicides, 
chemicals, or radiation therein, her claim of service 
connection must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection for non-Hodgkin's lymphoma is not 
warranted.


ORDER

Service connection for non-Hodgkin's lymphoma is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


